FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-3540
                 _____________________________

KRISTOPHER A. JOYNER,

    Appellant,

    v.

CHRISTY J. WORLEY,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

                        January 22, 2019


PER CURIAM.

     Kristopher and Christy Worley married in 1999 but divorced
six years later. The final judgment of dissolution incorporated a
marital settlement agreement that provided for child-support
payments. In 2012, the father petitioned to reduce child support
based on his economic circumstances. The mother counter-
petitioned to increase child support based on the children’s
increased needs. The court ultimately increased the monthly child-
support obligation, found the father substantially in arrears, and
ordered the father to pay for certain past medical expenses for the
children. The court also awarded the mother some $140,000 in
attorney’s fees. The father now appeals, raising several issues.
     Our review is hindered by the lack of a transcript. Some of the
father’s appellate arguments are facially plausible, but without a
transcript we cannot determine whether many of the asserted
errors were preserved for appeal and—if they were—whether they
were indeed errors. See Burkett v. Burkett, 155 So. 3d 478 (Fla. 1st
DCA 2015) (“The former husband has also raised our suspicions
concerning substantive error in the decision to award attorney’s
fees, in the amount of attorney’s fees awarded, and in the inclusion
of all the attorney’s fees in the income deduction order. However,
we are again constrained to affirm because the former husband
has represented that no transcript is available for the relevant
hearing. Without a transcript, we cannot know what evidence the
court heard beyond the documents that were filed in the record,
and we cannot know what issues were preserved for review.”
(citations omitted)). ∗ In addition, the father raises some claims
that were not preserved because they were not raised in a motion
for rehearing. See Simmons v. Simmons, 979 So. 2d 1063, 1064
(Fla. 1st DCA 2008) (“[A] party is not entitled to complain that a
judgment in a martial and family law case fails to contain
sufficient findings unless that party raised the omission before the
trial court in a motion for rehearing.”).

     Nevertheless, we reverse in part. We agree with the father
that the trial court erred in awarding attorney’s fees and costs
without first conducting a hearing and offering the father the
opportunity to dispute the reasonableness of the fees claimed. See
Newman v. Newman, 121 So. 3d 661, 662 (Fla. 1st DCA 2013);
Giovanini v. Giovanini, 89 So. 3d 280, 282 (Fla. 1st DCA 2012)
(holding that absent stipulation, the reasonableness of attorney’s
fees must be determined at an evidentiary hearing).

    Other than as discussed above, we affirm the order on appeal.

    AFFIRMED in part; REVERSED in part.

WOLF, JAY, and WINSOR, JJ., concur.

    ∗
      We entered an order directing that the father file transcripts,
if available, and supplement the record on appeal. The father’s
counsel subsequently reported that transcripts were not available
and would not be filed.

                                 2
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Casey P. Waterhouse, Waterhouse Law Firm P.A., Shalimar, for
Appellant.

Gillis E. Powell Jr., Powel, Powell, and Powell, Crestview, Gary L.
Printy of Law Office of Gary Lee Printy, Tallahassee, for Appellee.




                                3